Citation Nr: 1401063	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  07-26 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jonathan Greene, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had active military service from May 1969 to May 1971 and from January to June 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned an initial 30 percent disability rating retroactively effective from February 14, 2007, the date of receipt of the Veteran's claim.

In April 2009, the Veteran had a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  The Board subsequently issued a decision in October 2009, in part, denying an initial rating higher than 30 percent for the PTSD.  The Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court) and, in July 2010, the Court granted a Joint Motion to vacate and remand the portion of the Board's October 2009 decision that had denied the claim for an increased rating.  The Court remanded the claim to the Board for further development and readjudication in compliance with the directives of the Joint Motion.

In September 2010, the Veteran was informed that the VLJ who had presided over the April 2009 hearing was no longer employed at the Board, since having retired, and therefore the Veteran had the right to another hearing before the VLJ who would ultimately decide this appeal.  In November 2010, the Board remanded the case to comply with the instructions of the Joint Motion and to allow the Veteran opportunity to testify at another Board hearing.  That additional hearing took place in May 2012 before the undersigned VLJ.


Following that most recent hearing, the Board held the record open an additional 90 days, so until at least August 2012, to allow the Veteran's attorney time to obtain and review the reports of the most recent VA Compensation and Pension (C&P) examinations and other evidence, including records from the U. S. Railroad Retirement Board and treatment records from the local VA Medical Center (VAMC) in North Little Rock, Arkansas, dated from March 2005 to March 2012.  The attorney subsequently received this information and then submitted additional argument and evidence in response in July 2012.  He also waived the right to have the RO initially consider this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

In February 2013, the Board issued a decision that, in pertinent part, granted a higher 50 percent initial rating for the PTSD, though no greater rating.  The Veteran appealed that decision to the Court and, in a July 2013 Order, the Court vacated the February 2013 decision (to the extent it denied an even higher rating) and remanded the matter back to the Board in accordance with the instructions contained in a June 2013 Joint Motion filed by the parties.  In November 2013, the Veteran's attorney submitted additional argument and evidence, including an August 2013 report of a private psychological evaluation, which was conducted via teleconference.  The attorney noted that the Veteran was waiving the right to have the RO initially consider this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

The Veteran's derivative claim for a total disability rating based on individual unemployability (TDIU) was the subject of a February 2013 Board remand for referral for extra-schedular consideration.  38 C.F.R. § 4.16.  It appears however that the RO/AMC has as yet to complete this additional development of this claim.  Thus, the Board does not currently have jurisdiction over this other claim.

And as for the underlying claim requesting an even higher rating for the PTSD, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for still further development and consideration.



REMAND

As already mentioned, subsequent to the issuance of the July 2013 Court Order upholding the July 2013 Joint Motion for Remand (JMR), the Veteran's attorney submitted additional evidence and argument.  Included with this submission was the report of a June 2013 private psychological evaluation done via teleconference.  In the report, the evaluating psychologist opined that it was more likely than not that the Veteran's PTSD had resulted in occupational and social impairment with deficiencies in the areas of work, social relations, thinking and mood.  This report suggests that the Veteran's PTSD has worsened in severity since the most recent VA psychiatric examination, performed in January 2012, during which the Veteran conversely was found to exhibit only occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Given this evidence of worsening and given the great discrepancy in the overall severity of the PTSD found by the June 2013 private psychologist when compared with the findings of the January 2012 VA compensation examiner, the Board finds that another VA psychiatric examination is warranted reassessing the severity of the Veteran's PTSD prior to readjudication of this increased-rating claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

Prior to arranging for this additional VA compensation examination, however, VA records of treatment and evaluation for PTSD from February 2013 to the present should be obtained.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file copies of all VA records of treatment and evaluation for psychiatric disability dated since February 2013.  

2.  Upon receipt of all additional treatment records, schedule another VA compensation examination to reassess the severity of the Veteran's PTSD.  The claims folder, including the January 2012 VA psychiatric examination report, the June 2013 private psychological evaluation report, VA treatment records from January 2012 to the present, and any other information deemed pertinent, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.  

The examiner should also provide a medical opinion as to whether the Veteran's PTSD renders him unable to obtain and maintain substantially gainful employment versus just what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not any impact on account of his age or disabilities that are not service connected.

If it is determined he is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of the PTSD, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.  In doing so, the examiner is asked to reconcile his/her opinion with the other evidence of record.

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the record.

3.  This claim of entitlement to an initial rating higher than 50 percent for the PTSD should then be readjudicated in light of this and all other additional evidence.  In so doing, the RO/AMC should specifically consider whether any referral for extra-schedular consideration is required in light of the new VA examination findings.  If the claim is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


